Per Curiam.
A judgment for the defendant was entered in this case June 21, 1916, in the Kent circuit court. August 9, 1917, the writ of error was issued. No motion for an extension of time to take out such writ was made, and no extension of time was granted by this court, or by any of the Justices thereof. The year in which a writ of error might issue without such extension had expired. No motion to dismiss the writ has been filed, and appellee files a brief on the merits. The right of appeal is statutory; unless taken within the time fixed by the statute the appellate court does not acquire jurisdiction; jurisdiction is not acquired by waiver or consent. Section 13741, 3 Comp. Laws 1915; Riley v. Railway, 163 Mich. 327. This court should, of its own motion, dismiss a case which the record discloses it has not the jurisdiction to hear and determine. J. F. Hartz Co. v. Lukaszcewski, ante, 230.
The writ of error will be dismissed.